DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16th, 2020, and August 5th, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, and 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 3 recites the limitation "A data query method, characterized by comprising: defining the monitored website data...the monitored website data of claim 1..." in lines 1-3.  It is unclear whether the steps of “A data query method, characterized by comprising:…” in dependent claim 3 is dependent on independent claim 1.  It is unclear whether the preamble of claim 3 is a true dependent claim for independent claim 1. 

Claim 7  recites the limitation ""....execute the data acquisition method of either claim 1..." in lines 2-3.  There is no indication on whether the data acquisition method is dependent on claim 1, as claim 7 recites, “…data acquisition method of either claim 1…”, which indicates that it is not dependent on claim 1.  It is unclear which previous claim 1 it depends on.

Claim 8 recites the limitation "...execute the data query method of any of claims 3 when the program is running" in lines 2-3. There is no indication on whether the data query method is dependent on claim 3 as dependent claim 8 recites, “…method of any of claims 3…”, however there is no indication on which previous dependent claim 3 it depends on. 

 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1- Step 1: The claim recites steps of receiving custom acquisition information and generating configuration file according to the custom data acquisition information and reading the configuration file to acquire monitored website data according to the configuration file and sending the monitored website data to a server side, and therefore is a process, which is statutory category of invention.

Step 2A, Prong One- The claims recite an abstract idea
Independent claim 1 recites claim language of “…receiving custom acquisition information and generating configuration file according to the custom data acquisition information” can be interpreted as collecting information and identifying a location on a tracking list. This process can be accomplish mentally as a person can collect variety of 
In this step, the claim is merely evaluating and observing the collection of the data and delivering that collection of data to its corresponding destination in which is nothing more than an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claim 1 recites an abstract idea.

Step 2A, Prong Two- The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “generating a first configuration file according to the custom data acquisition information; and reading the first configuration file, acquiring monitored website data according to the first configuration file and sending the monitored website data to a server side “. The “generating”, “reading”, “acquiring”, and “sending” do not include any additional elements beyond the abstract idea of a mental abstract idea. The “generating”, “reading”, “acquiring”, and “sending” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of receiving, determining, and performing the data for the use in a claimed process are 

Step 2B: 
As explained with respect to Step 2A Prong Two, the recitation of generating a first configuration file according to the custom data acquisition information and read the configuration file and acquire monitored website data according to the configuration file 

The additional elements recited in independent claim 1 are, “receiving”, “generating”, and “reading” are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Thus, the claim does not include any additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at 

Appropriate correction is required.

Claim 2 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 2 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “receiving custom data acquisition information comprises: positioning predefined data from page information; determining data associated with the predefined data according to selection operation of a user; and obtaining the custom data acquisition information according to the data associated with the predefined data and the predefined data”. This process can be accomplished mentally, as it merely indicates inputting data on page and determining which data the user choses and obtain a custom form for that specific predefined data, and therefore, does not amount to significantly more than the abstract idea. 

Claim 3 is dependent on claim 1 and includes all the limitation of claim 1. Therefore claim 3 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “defining the monitored website data according to path information corresponding to the monitored website data of claim 1 to generate a second configuration file and sending 

Claim 4 is dependent on claim 3 which is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 4 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “characterized in that defining the monitored website data according to the path information corresponding to the monitored website data to generate a second configuration file comprises: acquiring path information corresponding to the monitored website data by means of a website analysis tool; and defining monitored website data under the same path according to the path information to generate a second configuration file”. This process can be accomplished mentally, as it merely indicates a mere instruction of acquiring the directory information of the received website data and determine whether that receive website data is the same path as the receive path information, does not amount to significantly more than the abstract idea. 

Claim 5 is dependent on claim 3 which is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 5 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “receiving query data fed back by the server according to a query request 

Claim 6 is dependent on claim 5 which is dependent on claim 3 which is further depended on claim 1 and includes all the limitation of claim 1. Therefore claim 3 recites the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “characterized in that before receiving the query data fed back by the server according to the query request sent by the user, the method further comprises: receiving custom query information; and generating a query request according to the custom query information and sending the query request to a server side”, which is an abstract idea as this is merely receiving input data then sending the data to the destination place for the requested information, does not amount to significantly more than the abstract idea. 

Claim 7 is dependent on claim 1 and includes all the limitation of claim 1, Therefore, claim 7 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “characterized by comprising a stored program, wherein a device in which the storage medium locates is controlled to execute the data acquisition method of either claim 1 when the program is running”. This process can be accomplished mentally, as it merely 

Claim 8 is dependent on claim 3 and includes all the limitation of claim 1, Therefore, claim 8 recited the same abstract idea of “mental process” specifically observing and evaluating under the human mind. The claim recites limitations of “receiving custom data acquisition information; generating a first configuration file according to the custom data acquisition information; and reading the first configuration file, acquiring monitored website data according to the first configuration file and sending the monitored website data to a server side”. This process can be accomplished mentally, as it merely indicates a mere instruction that receive input information and generates the requested information accordingly to be deliver to the destination place, does not amount to significantly more than the abstract idea. 

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 7-8 recites, “A storage medium, characterized by comprising a stored program, where a device…”. The applicant’s specification indicates on lines 34-35, “…Examples of storage media for a computer include, but are not limited to, phase change memory (PRAM), static random access”. and, lines 1-9, “memory (SRAM), dynamic random access memory (DRAM), other types of random access memory    (RAM)…or other magnetic storage devices, or any other non-transmission medium, can 

Since the claim limitation suggest that “computer readable medium” covering signal per se, under broadest reasonable interpretation, the claim must be rejected under 35 U.S.C 101 as covering non-statutory subject matter. See re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) (signals similar to the transitory, propagating signals held to be non-statutory).
	As such, the claim is not limited to statutory subject matter and is therefore non-statutory.
To allow for compact prosecution, the examiner will apply prior art to these claims as best understood, with the assumption that the applicant will amend to overcome the stated 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C.N. Patent Application 103309884 issued Zhong et al. (hereinafter as "Zhong").

	Regarding claim 1, ZHONG teaches a data acquisition method, characterized by comprising: receiving custom data acquisition information (ZHONG: detailed description, lines 245-247; As shown in FIG. 3, first, in step S1, a request sent by a client to access an application is received. Then, in step S2, according to the request, pre-customized user behavior data rules are invoked. Next, in step S3, user behavior embedded data is generated according to the called user behavior data rules. Lines 294-298; system to obtain user behavior data rules (such as an HTTP request). 31. Find the corresponding user behavior data rule, use the user behavior data rule to generate the XML format user behavior customized data rule, and return the generated XML format user behavior customized data rule to the application); 

generating a first configuration file according to the custom data acquisition information (ZHONG: detailed description, lines 248-251;
After that, in step S4, the user behavior embedding data is embedded in the application to generate an application page. Finally, in step S5, user behavior data is obtained according to the user's click event on the generated application page. Lines 294-298; system to obtain user behavior data rules (such as an HTTP request). 31. Find the corresponding user behavior data rule, use the user behavior data rule to generate the XML format user behavior customized data rule, and return the generated XML format user behavior customized data rule to the application); and

 	reading the first configuration file, acquiring monitored website data according to the first configuration file and sending the monitored website data to a server side (ZHONG: detailed description, lines 342-344; In this way, when the user clicks on the application page, the client collection module pre-embedded in the application is triggered to collect user behavior click data, and then the collected user behavior click data is sent to the log server for analysis and / or storage and other processing {See detailed description, lines 245-249; As shown in FIG. 3, first, in step S1, a request sent by a client to access an application is received. Then, in step S2, according to the request, pre-customized user behavior data rules are invoked.
Next, in step S3, user behavior embedded data is generated according to the called user behavior data rules; Thereafter, in step S4, the user behavior embedding data is embedded in the application to generate an application page}).

	Regarding claim 2, ZHONG teaches receiving custom data acquisition information comprises: positioning predefined data from page information (ZHONG: detailed description, lines 207-211; The above user behavior data rules customized in the user behavior data rule management system are expressed in natural language, and different types of user behavior data can be defined according to different expression forms, such as dynamic behavior data, static behavior data, and interaction behavior data, among which Dynamic user behavior data is user behavior data generated by applying context data to replace variable fields in user behavior data rules); 

determining data associated with the predefined data according to selection operation of a user (ZHONG: detailed description, lines 211-214; Such data can express rich meanings, such as user information, ranking information, and page; static user behavior data is Refers to a fixed string of string data; interactive behavior data refers to the data values selected by different operations when the user operates on the page to replace the data generated by the variable field in the user behavior data rule); and 

obtaining the custom data acquisition information according to the data associated with the predefined data and the predefined data (ZHONG: detailed description, lines 245-246; As shown in FIG. 3, first, in step S1, a request sent by a client to access an application is received. Then, in step S2, according to the request, pre-customized user behavior data rules are invoked, lines 250-251; Finally, in step S5, user behavior data is obtained according to the user's click event on the generated application page).

Regarding claim 3, ZHONG teaches a data query method, characterized by comprising: defining the monitored website data according to path information corresponding to the monitored website data of claim 1 to generate a second configuration file (ZHONG: detailed description, lines 162-163; The log server 2 can receive user behavior data (that is, user behavior click data) triggered when a user clicks a page, use its analysis module to parse the data, and save the parsed data to the database 21. Lines 164-166; The user behavior data rule management server 3 is used to configure the user behavior data rules of the user behavior data to be collected as needed, for example, create, modify or delete user behavior data rules. Lines 167-168; In FIG. 1, the website server 1, the log server 2, and the user behavior data rule management server 3 are equipped with a database 11, a database 21, and a database 31, respectively. Lines 188-192; The right side of the configuration page has function blocks for creating, modifying and deleting anchor points, so that user behavior data rules can be defined, modified or deleted as needed. For example, when you need to increase the data to be collected in the web page, you can click the "Create Anchor" function block in the configuration page of the user behavior data rule management system to configure the rules in the form of data strings to be collected. lines 248-251; After that, in step S4, the user behavior embedding data is embedded in the application to generate an application page. Finally, in step S5, user behavior data is obtained according to the user's click event on the generated application page); and 

sending the second configuration file to a server so that the server generates query data according to the second configuration file (ZHONG: detailed description, Lines 275-278; Then, integrate application integration APIs in applications that require user behavior gathering. In this way, when a user sends a request (such as an HTTP request) to the server of the application (such as a website server 1) through the client 4 or 5, the server accepts the request and calls the application integration API generate user behavior embedded data. Lines 279-281; After that, the generated user behavior embedded data is centrally embedded in the end of the application page in the jsonp format, for example, and the server returns a response (such as an HTTP response) to push the application page embedded with the user behavior embedded data to the client).

	Regarding claim 4, ZHONG teaches characterized in that defining the monitored website data according to the path information corresponding to the monitored website data to generate a second configuration file comprises: acquiring path information corresponding to the monitored website data by means of a website analysis tool (ZHONG: detailed description, Lines 190-192; For example, when you need to increase the data to be collected in the web page, you can click the "Create Anchor" function block in the configuration page of the user behavior data rule management system to configure the rules in the form of data strings to be collected); and 

defining monitored website data under the same path according to the path information to generate a second configuration file (ZHONG: detailed description, Lines 282-285; When the user triggers the client collection module (for example, javascript embedded in the page) through a click event, the collection script associates the generated trace attribute at the end of the page with the click attribute class or the custom attribute trace attribute of the click point added during development User behavior data, and send the user behavior data to the log server 2 by, for example, Ajax. Lines 289-290; First, the corresponding rules are searched in the user behavior data rule cache 12 according to the applied module name and the component name in the module. Lines 293-297; If not found, the application's user behavior rule calling module sends a request to the user behavior data rule management system to obtain user behavior data rules (such as an HTTP request). 31. Find the corresponding user behavior data rule, use the user behavior data rule to generate the XML format user behavior customized data rule, and return the generated XML format user behavior customized data rule to the application).

Regarding claim 5, ZHONG teaches characterized by further comprising: receiving query data fed back by the server according to a query request sent by a user (ZHONG: detailed description, lines 276-278; when a user sends a request (such as an HTTP request) to the server of the application (such as a website server 1) through the client 4 or 5, the server accepts the request and calls the application integration API to generate user behavior embedded data); and

 	displaying the query data (ZHONG: detailed description, lines 156-157; the website server 1 forms a website page (ie, a web page) and displays the website page through a user interface. Lines 276-278; when a user sends a request (such as an HTTP request) to the server of the application (such as a website server 1) through the client 4 or 5, the server accepts the request and calls the application integration API to generate user behavior embedded data).

	Regarding claim 6, Zhong teaches characterized in that before receiving the query data fed back by the server according to the query request sent by the user, the method further comprises: receiving custom query information (Zhong: detailed description, lines 188-192; The right side of the configuration page has function blocks for creating, modifying and deleting anchor points, so that user behavior data rules can be defined, modified or deleted as needed. For example, when you need to increase the data to be collected in the web page, you can click the "Create Anchor" function block in the configuration page of the user behavior data rule management system to configure the rules in the form of data strings to be collected); and 

generating a query request according to the custom query information and sending the query request to a server side (Zhong: detailed description, lines 342-344; In this way, when the user clicks on the application page, the client collection module pre-embedded in the application is triggered to collect user behavior click data, and then the collected user behavior click data is sent to the log server for analysis and / or storage and other processing).

	Regarding claim 7, Zhong teaches a storage medium, characterized by comprising a stored program, wherein a device in which the storage medium locates is controlled to execute the data acquisition method of either claim 1 when the program is running (Zhong: detailed description, 245-251; As shown in FIG. 3, first, in step S1, a request sent by a client to access an application is received.
Then, in step S2, according to the request, pre-customized user behavior data rules are invoked. Next, in step S3, user behavior embedded data is generated according to the called user behavior data rules; Thereafter, in step S4, the user behavior embedding Lines 346-348; For example, the computer performs the steps of the above method by executing one or any combination of instructions, programs, software, and data stored in a well-known memory, hard disk, removable hard disk, CD-ROM, or any other type of storage medium).

	Regarding claim 8, Zhong teaches a storage medium, characterized by comprising a stored program, wherein a device in which the storage medium locates is controlled to execute the data query method of any of claims 3 when the program is running (Zhong: Lines 252-255; searching the user behavior data rule corresponding to the application in the user behavior data rule cache, and if not found, using the user behavior data rule management system to search for the user behavior data rule corresponding to the application. For example, you can find the corresponding user behavior data rules based on the application module name and component name.
Lines 346-348; For example, the computer performs the steps of the above method by executing one or any combination of instructions, programs, software, and data stored in a well-known memory, hard disk, removable hard disk, CD-ROM, or any other type of storage medium).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2008/0120557 issued to Offenhartz et al. (hereinafter as “Offenhartz”) teaches a computer-based system comprising of a library module that is associated to the application in which uses a library module to store configuration data and metadata.
U.S Patent Application Publication 2009/0112824 issued to Fu et al. (hereinafter as “Fu”) teaches generating presentation configuration files of document content to provide presentation configuration files.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

9/9/2021
/ANDREW N HO/Examiner
Art Unit 2162